Title: To James Madison from Nicklin & Griffith, 3 January 1806 (Abstract)
From: Nicklin & Griffith
To: Madison, James


                    § From Nicklin & Griffith. 3 January 1806, Philadelphia. “Observing in the Newspapers a publication relative to the case of the ship New Jersey, we think it a duty to ourselves to assure you, that we had no knowledge of that publication before it appeared from the press, nor how the publisher, became possessed of the documents, except from a Paris Gazette, and that we are exceedingly mortified at the occurrence.
                    “It is true that we have suffered much by the Conduct of General Armstrong, but we have no idea of making any appeal upon the Subject through the medium of the press. We rely as we have before stated to you, upon the justice of the Government—and the laws of the Country for ample reparation.”
                